COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


CIRO ANTONIO FERRUFINO
                                           MEMORANDUM OPINION * BY
v.        Record   No. 1930-98-4            JUDGE CHARLES H. DUFF
                                               NOVEMBER 9, 1999
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      Thomas D. Horne, Judge

          Jeffrey B. Rice for appellant.

          Stephen R. McCullough, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Virginia B. Theisen, Assistant Attorney
          General, on brief), for appellee.


     Ciro Antonio Ferrufino was convicted in a bench trial of

driving while intoxicated, a third offense within ten years.     On

appeal, appellant argues that he was unlawfully arrested and

that the trial court erred in admitting the certificate of

analysis and denying his motion to strike the evidence.

     The statement of facts and amendment thereto reflect that

on November 10, 1997, Deputy DiBenedetto was responding to a

residence when he observed appellant's truck, which was

partially off the road and stuck in mud up to its axles.

DiBenedetto encountered appellant at the residence and, after


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
questioning appellant and administering some field sobriety

tests, arrested appellant for driving while intoxicated.

DiBenedetto subsequently administered a breath test to

appellant, which showed .21 grams of alcohol per 210 liters of

breath.   The test results were admitted into evidence.

     The statement of facts notes that after the Commonwealth

rested,

            [t]he Court denied the defendant's motion to
            strike, which was based on the assertion
            that Deputy DiBenedetto had no authority to
            arrest Mr. Ferrufino because the arrest for
            a misdemeanor committed out of the presence
            of an officer requires a warrant. The Court
            ruled that pursuant to Leveroni v. County of
            Arlington [18 Va. App. 626, 445 S.E.2d 723
            (1994)], the facts of this case permitted a
            warrantless arrest as authorized in
            § 19.2-81, Code of Virginia.

Appellant renewed his motion to strike after presenting

evidence.

     The record does not reflect that appellant objected to the

certificate of analysis when it was admitted.     See Lee v. Lee,

12 Va. App. 512, 516-17, 404 S.E.2d 736, 738-39 (1991) (en banc)

(holding that the appellant has the burden of presenting a

sufficient record to establish that an issue was properly

preserved for appeal).    "To be timely, an objection must be made

when the occasion arises--at the time the evidence is offered or

the statement made."     Marlowe v. Commonwealth, 2 Va. App. 619,

621, 347 S.E.2d 167, 168 (1986).    Furthermore, "[a] litigant may



                                  -2-
not, in a motion to strike, raise for the first time a question

of admissibility of evidence."     Woodson v. Commonwealth, 211 Va.

285, 288, 176 S.E.2d 818, 821 (1970).

     Appellant waived his objection to the admissibility of the

certificate of analysis when he did not object to it when it was

admitted into evidence.    Moreover, even if we assume appellant

preserved his challenge to the admissibility of the certificate

of analysis, his argument that there was no "accident" fails on

the merits.

             This Court has noted that the term
             "accident" means "an event occurring by
             chance or from unknown causes," or "an
             unfortunate event" and that "there is
             nothing inherent in the meaning of the word
             . . . that suggests that it applies only
             when a vehicle strikes or collides with a
             person or property."

Leveroni, 18 Va. App. at 627, 445 S.E.2d at 724 (quoting Smith

v. Commonwealth, 8 Va. App. 109, 114, 379 S.E.2d 374, 377

(1989)).

     The record reflects that appellant's vehicle went far

enough off the paved roadway to become mired in mud up to its

axles.    This constituted an "accident" for purposes of Code

§ 19.2-81.    Accordingly, the trial court did not err when it

ruled that an accident occurred and denied appellant's motion to

strike.




                                  -3-
     Appellant also contends that, because he was one hundred

yards away from his vehicle at the time he was arrested, he was

not arrested at the "scene" of the accident.   The statement of

facts does not reflect, however, that appellant made this

specific argument to the trial court during his motion to

strike.   Accordingly, we will not address this issue for the

first time on appeal.   See Ohree v. Commonwealth, 26 Va. App.

299, 308, 494 S.E.2d 484, 488 (1998) (this Court will not

consider an argument on appeal that was not presented to the

trial court).

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                        Affirmed.




                                -4-